Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert S. Sykes, Reg. No. 71,113 on August 1, 2022.

The application has been amended as follows: 

In the Claims:
Claim 8, line 10, “the inner tube” has been replaced by --the inner chamber-- to correct an obvious typographical error in the claim, and to eliminate an antecedent basis issue.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest the vaporizer as set forth by amended independent claims 1 and 8, wherein the crucible or the elongate boat are either maintained in the same rotational orientation or prevented from rotating about the longitudinal axis of the device relative to the inner tube or the inner chamber, respectively.  It is noted that the original figures of the application indicate a straight, non-rotational motion of the crucible or the elongate boat, relative to the inner tube or the inner chamber, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/
8-2-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776